      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 GLYNIS DEWITT, individually and on behalf
 of all others similarly situated,

            Plaintiff,
                                                           Case No. 2:17-CV-02509-HLT
            v.

 NAVIENT CORPORATION, et al.,

            Defendants.


                                MEMORANDUM AND ORDER

       Plaintiff Glynis DeWitt moves to certify a class. Doc. 56. Plaintiff alleges that Defendants,

entities involved in processing and collecting federal student loans, engaged in misconduct in

connection with her loans. She seeks to represent several classes, both nationwide and Kansas

residents, comprised of other student loan borrowers with similar complaints. Because Plaintiff

fails to demonstrate that questions of law or fact common to all proposed class members

predominate over questions affecting its individual members, the Court denies Plaintiff’s motion.

I.     BACKGROUND

                 A. Plaintiff’s Allegations

       According to her complaint, Plaintiff borrowed $16,556.93 in 2001 in order to attend

nursing school at the Johnson County Community College School of Nursing. The funds came in

the form of two loans, disbursed by the United States Department of Education and assigned to

Sallie Mae, Inc., for servicing. The loan agreements identified Navient Federal Loan Trust as the

lender. After several years of periodic payments, Plaintiff owed approximately $3,600 on one loan

and $2,700 on the other as of June 20, 2013. On that date, Plaintiff set up an “Auto Debit” payment
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 2 of 11




method, whereby monthly payments were to be automatically made on the nineteenth of every

month.

         In July 2013, Plaintiff decided to consolidate her student loan debt through a commercial

lender, Commerce Bank. On July 19, 2013, Commerce Bank issued two pay-off checks to Sallie

Mae to fully pay off the nursing school loans.1 The checks were cashed on July 24, 2013, and no

further auto debits were made from Plaintiff’s bank account.

         Nevertheless, sometime thereafter, Plaintiff learned that her loans had been placed into

default status, and sold to Defendant United Student Aid Funds, Inc. (“USA Funds”) on

October 30, 2015. In correspondence from Defendant Navient Solutions, Inc. (“Navient

Solutions”), dated November 17, 2016, Plaintiff was notified that her loans had been declared

delinquent as of September 19, 2014. On January 31, 2016, USA Funds notified the National

Consumer Reporting Agencies that Plaintiff’s loans were in default. In February, August, and

September 2016, Plaintiff sent written notifications to Navient Solutions and USA Funds

explaining that she disputed the debts because they had been paid in full in 2013. Despite her

requests, she received no documents verifying the debt from these defendants.

         In August 2016, Navient Solutions wrote to Plaintiff, explaining that it had researched her

claims. Navient Solutions had discovered that Plaintiff’s pay-off checks had been cashed by

Navient Department of Education; however, the loans, as of the date of the letter, had already been

sold to USA Funds, described as “a private company [which] is not affiliated with Navient

Department of Education.” Doc. 1 ¶ 60.




1
    On the same day, Commerce Bank issued another six payments to Sallie Mae to pay off all of Plaintiff’s other
    student loans.




                                                       2
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 3 of 11




       As of October 25, 2016, Plaintiff’s account had been placed with Defendant EOS CCA

Debt Collection Co. (“EOS”), which sent her a “First Demand Notice.” Plaintiff responded with

notice to EOS that the debt had been paid in full. The alleged debt was then reported to the IRS.

so that Plaintiff’s tax refunds could be garnished, with no notice provided to Plaintiff. As a result

of these threats, Plaintiff felt she had no choice but to start making installment payments on the

paid-off loans.

       In November 2016, Plaintiff heard again from Navient Solutions, which wrote to reiterate

that Plaintiff’s pay-off checks had been cashed by Navient Department of Education, and that it

appeared the funds were used to pay an “8/26/09 Parent PLUS loan for [Plaintiff’s daughter]

Chelsea R. Harvey.” Id. at ¶ 63. Plaintiff, with another cashier’s check from Commerce Bank

issued the same day as the others, had also intended to pay off her daughter’s loan. The check

issued for that purpose was identified accordingly on its face and was also immediately cashed.

The auto debit that Plaintiff had set up for the Parents PLUS loan also stopped at this time.

       By April 2017, Plaintiff had obtained counsel and sent Navient Solutions documentation

to demonstrate the pay-off of her loans. Navient Solutions responded but failed to provide an

explanation or documentation supporting its position. A second letter to Navient Solutions elicited

a response, this time stating that Navient Solutions never received the cashier’s checks for

Plaintiff’s student loans, and that the checks had instead been cashed by the U.S. Treasury. No

further explanation has been provided by Defendants. Plaintiff continues to make payments under

protest in order to avoid garnishment and a negative credit rating.

                  B. Class Allegations

       Plaintiff now seeks to bring an action on her own behalf and on behalf of those similarly

situated under Fed. R. Civ. P. 23(a) and 23(b)(3). She seeks certification for three nationwide




                                                 3
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 4 of 11




classes, each with a duplicate Kansas-based subclass, for student loan borrowers who have suffered

damages as a result of Defendants’ improper, wrongful, unfair, or deceptive debt collection

practices. The three classes comprise: (1) the Misallocated Payments Class; (2) the Improper

Verification Class; and (3) the Loan Rehabilitation Class. Doc. 56. In her complaint, Plaintiff

identifies several common questions of law and fact that she contends are shared by the classes.

These include: whether Defendants have a policy and practice of collecting on settled debts;

whether they use unfair practices, including garnishment and false reporting, in those efforts;

whether or not they have violated federal and Kansas statutes; whether the proposed class members

have paid their loans in full; and whether the proposed class members have been damaged by

Defendants’ unlawful conduct. To support her request for class certification, Plaintiff asserts that

the Navient entities service education loans for approximately 12 million borrowers. Further, she

includes internet links to the United States Consumer Financial Protection Bureau’s Consumer

Complaint Database, where anonymous borrowers have lodged over 5,000 complaints against

Defendants, covering topics similar to those Plaintiff complains of, such as “Received bad

information about my loan,” “Need information about your loan balance or loan terms,” and

“Disclosure verification of debt.” Id. at 6.

       Plaintiff’s complaint consists of nine counts; eight of these are brought individually and on

behalf of the nationwide class, including: Count I against Navient Corporation and Navient

Solutions for multiple violations of the federal Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. § 1692e and § 1692g; Count II against USA Funds for multiple violations of the FDCPA;

Count III against EOS for multiple violations of the FDCPA; Count IV against all Defendants for

violations of Kansas’s Uniform Commercial Credit Code, K.S.A. § 16a-1-201; Count V against

all Defendants for violation of Kansas’s Consumer Protection Act, K.S.A. §§ 50-623-627;




                                                 4
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 5 of 11




Count VI against all Defendants for negligence; Count VII against all Defendants for breach of

contract; and Count VIII against all Defendants for unjust enrichment. Count IX is brought on

behalf of Plaintiff individually against all Defendants for defamation, in connection with their

reporting of her default to credit reporting agencies and the IRS. Plaintiff seeks, for herself and the

class, monetary damages as well as a declaratory judgment that Defendants violated the law and

an order directing them to cease and desist wrongful collections efforts, and to notify the credit

reporting agencies and the IRS of their past errors. It is not clear from Plaintiff’s motion to certify

the class whether she intends to pursue injunctive relief.

       For purposes of analyzing Plaintiff’s motion for class certification, the Court must accept

Plaintiff’s version of events as true. DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1194

(10th Cir. 2010). Nonetheless, it is illustrative to review a summary of Defendants’ version of

events in order to develop a picture of how an adjudication of claims brought by Plaintiff and the

proposed class would proceed. According to Defendants, Plaintiff’s cashier’s checks were sent to

the wrong place—a post office box that processed payments for loans owned by the U.S.

Department of Education. Consequently, the Department of Education issued a refund to Plaintiff,

along with instructions as to where the payments should be sent. Someone from the Department

also called Plaintiff to explain the situation. But, after Plaintiff received the refund, she proceeded

to make only a partial payment on the loans, retaining approximately $4,000 of the refunded

amount. The partial payment satisfied her monthly payment obligations until September 2014, at

which point additional payments became due. As no further payments were made, and the auto-

debiting had previously been cancelled by Plaintiff, the loans became delinquent and were

purchased by the guarantor, USA Funds. EOS was engaged to collect the debt. According to

Defendants, Plaintiff ignored “the various mailings, emails and telephone calls informing her of




                                                  5
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 6 of 11




the delinquency and subsequent default, and she made no attempt to bring the loans current.”

Doc. 60 at 3.

II.    STANDARD

       A class may be certified if it meets the requirements of Fed. R. Civ. P. 23. Subsection (a)

of the Rule sets forth four prerequisites: “(1) the class is so numerous that joinder of all members

is impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

defenses of the representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class.” FED. R. CIV. P.

23(a)(1)-(4). If the prerequisites are satisfied, a claimant must select one of three types of class

actions listed in subsection (b) and fulfill those requirements as well. In the present case, Plaintiff

seeks to certify a class in conformance with subsection (b)(3), which states that a class action may

be maintained if “the court finds that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Id. at

23(b)(3).

       The party seeking class certification has the burden of proving that the requirements of the

Rule are met. Stricklin, 594 F.3d at 1194; Midland Pizza, LLC v. Sw. Bell Tel. Co., 277 F.R.D.

637, 639 (D. Kan. 2011). The Rule does not establish “a mere pleading standard”; instead, a party

must prove that the prerequisites are met. Wal-Mart Stores, Inc., v. Dukes, 564 U.S. 338, 350

(2011). Moreover, the evidentiary proffer must be subjected to a “rigorous analysis” by the court.

Id. at 350-51. In reviewing the complaint, the court must “accept the substantive allegations of the

complaint as true.” Stricklin, 594 F.3d at 1194. But the Supreme Court has observed that “it may

be necessary for the court to probe behind the pleadings before coming to rest on the certification




                                                  6
       Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 7 of 11




question.” Wal-Mart Stores, 564 U.S. at 350-51 (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.

147, 160 (1982)). “That is so because the class determination generally involves considerations

that are enmeshed in the factual and legal issues comprising the plaintiff’s cause of action.”

Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (citing Wal-Mart Stores, 564 U.S. at 351)

(internal quotations omitted).

        The analysis of the Rule 23(b) factors must be similarly rigorous; “[i]f anything, Rule

23(b)(3)’s predominance criterion is even more demanding than Rule 23(a).” Id. at 34. The moving

party must demonstrate “through evidentiary proof” that the provisions of Rule 23(b) are satisfied.

Id. at 33. The predominance requirement “tests whether proposed classes are sufficiently cohesive

to warrant adjudication by representation.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623

(1997). In analyzing the predominance requirement, the Supreme Court recently wrote:

               This calls upon courts to give careful scrutiny to the relation between
               common and individual questions in a case. An individual question
               is one where “members of a proposed class will need to present
               evidence that varies from member to member,” while a common
               question is one where “the same evidence will suffice for each
               member to make a prima facie showing [or] the issue is susceptible
               to generalized, class-wide proof.”

Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting 2 WILLIAM B.

RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 4:50 (5th ed. 2012)).

III.    ANALYSIS

        The Court holds that Plaintiff has not demonstrated that questions of law or fact common

to all proposed class members predominate over questions affecting its individual members.

Because failure to satisfy this prong of Fed. R. Civ. P. 23(b)(3) is fatal to Plaintiff’s motion to

certify the class, the Court proceeds directly to this analysis, rather than undertaking the threshold

inquiry as to the classes’ numerosity, commonality and typicality, and the class representative’s

adequacy. FED. R. CIV. P. 23(a); see also Monreal v. Potter, 367 F.3d 1224, 1235-36 n.10



                                                  7
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 8 of 11




(10th Cir. 2004) (concluding that Rule 23(b)(3) requirements are not fulfilled, even after assuming

that prerequisites of subsection (a) are satisfied).2

        The factual allegations surrounding Plaintiff’s own experiences with Defendants are

illustrative of the individual inquiry that would be necessary in order to resolve the parties’ dispute.

In short, Plaintiff claims she paid off her loans in full but continues to be harassed by Defendants,

who wrongfully seek additional payments and refuse to provide her with any verification to

support their demands. On their side, Defendants claim that Plaintiff sent her pay-off checks to the

wrong place, then pocketed the refund they issued to her and ignored their communications

concerning the status of the loans. To get to the bottom of this, a fact-finder would have to ascertain

where Plaintiff sent the pay-off checks, whether or not she received a refund, what she did with

the putative refund, and what is the accurate and current status of her loans’ balances.

        In an effort to prove the suitability of her proposed classes, Plaintiff provides internet

hyperlinks to the Consumer Financial Protection Bureau’s database, specifically the complaints

involving Navient Solutions.3 To rigorously evaluate Plaintiff’s proof, the Court clicked on the

hyperlink and reviewed the first topic: “Issue—Dealing with my lender or servicer.” Here,

verbatim (and without corrections but removing personal identifying information), are the texts of

the first three complaints that appear.

        1.        Consumer Complaint Narrative.
                  This complaint is further evidence that Navient : 1. created obstacles
                  to repayment by providing bad information ( account number
                  change without notification 2. processed payments incorrectly and
                  deceptively NOT on our account 3. failed to act when we, the

2
    Although the Court rests its decision on Plaintiff’s failure to satisfy the predominance requirement of
    Fed. R. Civ. P. 23(b)(3), this analysis is not intended to imply that Plaintiff has sufficiently proven the Rule 23(a)
    factors. In fact, Plaintiff has similar and related problems with every requirement of the Rule, including the
    adequacy of the class counsel, resulting from her familial relationship with the attorney who filed the complaint.
3
    Plaintiff states that additional evidentiary support for class certification will have to be obtained from Defendants,
    using the Court’s subpoena powers.




                                                           8
Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 9 of 11




      borrower, complained Our daughter had a student loan with
      Navient. The original loan was with XXXX XXXX , then XXXX ,
      who turned it over to Navient in XXXX . We, the parents, were
      paying the loan dutifully every month. There were no problems until
      XXXX of XXXX , when Navient notified us of no payment for
      XXXX , due XXXX XXXX . We researched and found a payment
      made and cashed by Navient on XXXX / XXXX / XXXX . We
      called them, and they said that they had no record of this payment.
      We were instructed to FAX them the proof from our bank, the
      XXXX XXXX XXXX , so we did on XXXX XXXX , XXXX . Then
      on XXXX XXXX , XXXX, we discovered the same phenomenon
      for the XXXX / XXXX / XXXX payment, and we were assessed a
      late fee. We called again. Same story from Navient - no record of
      any payments since XXXX . We asked if they had received our
      XXXX XXXX FAX, and they had but when the agent viewed it, she
      said that it was unreadable. First I knew of that. So, I resent. By this
      time, we were very angry as no agent was displaying any helpful
      attitude. Then I discovered something : the loan number in Bill Pay
      at my bank and the loan number on Navient’s paperwork were
      different. Navient’s began with a XXXX , and Bill Pay began with
      a XXXX . I explained to the agent, and she said that they never had
      loan numbers beginning with a XXXX. At this point, I called my
      bank, XXXX, to ask them for help. By this time, I had spend six (6)
      hours in phone calls ( mostly on hold ) with Navient, spoke with
      managers there and was basically stonewalled by them. They had
      my money and were asking for more. The agent at XXXX arranged
      for three conference calls, each one for nearly 1 hour to coerce
      Navient into agreeing that they had the money. Thanks to the XXXX
      XXXX XXXX, they could track details and confirmation numbers
      of receipt. Also, when we tracked back on the loan number,
      Navient’s old paperwork to us changed the loan number in XXXX
      XXXX but without specific notice as such at that time. So, in Bill
      Pay for us to Navient, we were always sending to the old loan
      number beginning with a XXXX and Navient was successfully
      receiving and debiting our account up until XXXX XXXX. We have
      now hopefully paid off the loan successfully in total - we only had
      one more month on the loan. We would never recommend using
      Navient for anything. We are glad to be rid of this horrible company!

 2.   Consumer complaint narrative.
      Hello, I have been a Federal Government employee for the last 7
      years and after paying towards my student loans during this entire
      time, I recently found out I was not eligible for the Public Service
      Loan Forgiveness Program because not all of my loans were Direct
      loans ( many are Federal Family Education Loan Program loans ). I
      was told years ago that as long as I was paying towards my loans,




                                         9
     Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 10 of 11




               they would be forgiven after 10 years. I submitted the certification
               paperwork this year but have not received a response from the
               Department of Education despite submitting this information
               months ago.

       3.      Consumer complaint narrative.
               After being guilted and begged, I reluctantly co-signed a student
               loan for a friend through XXXX XXXX . We had a falling out a few
               years later and she cut off communication and moved out of state.
               Some time not to long after, XXXX XXXX contacted me about the
               loan being behind. I brought the loan current and was told that if I
               made on time payments for two years that I could be released from
               the loan. I made my payments but shortly before the two years was
               up, the loan was transferred to Navient. At the end of the two years,
               I contacted Navient and was told they have no such policy and
               refused to honor my agreement with XXXX XXXX . Six years later,
               I am still making payments with no end in sight and Navient still
               refuses to help me by going after XXXX XXXX , the primary loan
               holder. Navient could care less who pays the loan as long as they get
               their money. Navient should honor what XXXX XXXX told me and
               release me from my obligation. I understand the commitment that I
               made co-signing but the intent was to help out here or there with a
               payment, not have the entire loan dumped on me. As far as I see it,
               this was a criminal/fraudulent act by XXXX and should be treated
               as such.

Although these three accounts—four counting Plaintiff’s—demonstrate the hassle and stress

involved with dealing with Navient Solutions, it is also obvious that the resolution of each episode

hinges on an individualized determination of very disparate facts. That is, in the words of the

Supreme Court, “members of a proposed class will need to present evidence that varies from

member to member.” Tyson Foods, 136 S. Ct. at 1045. In the first scenario, the problem was finally

solved when the discrepancy in the loan account number was discovered. The second scenario will

require an investigation about whether the writer, a federal employee, is eligible for a public

service loan forgiveness program. In the third scenario, an unfortunate person got duped by a friend

who absconded, leaving the writer holding the bag for the loan’s repayment. With over

5,000 complaints logged on the database, there are no doubt some common issues. But the Court




                                                10
      Case 2:17-cv-02509-HLT-GEB Document 65 Filed 03/10/20 Page 11 of 11




will not sift through the hyperlinks to find them. The Court determines that Plaintiff has failed to

fulfill her burden of proving that questions of law or fact common to all proposed class members

will predominate over questions affecting its individual members. Consequently, the Court denies

Plaintiff’s motion to certify the class.

IV.     CONCLUSION

        THE COURT THEREFORE ORDERS that Plaintiff Glynis DeWitt’s Motion to Certify

Class (Doc. 56) is DENIED.

        IT IS SO ORDERED.

        Dated: March 10, 2020                        /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                11
